Citation Nr: 1544724	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  06-14 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for sleep disorder.

2.  Entitlement to service connection for right ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to service connection for a bilateral ankle disorder.

(The issues of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), coronary artery disease, gastroesophageal reflux disease (GERD), hypertension, right hip osteoarthritis, and fatigue, as well as the issues of entitlement to an earlier effective date for special monthly compensation based on loss of use of a creative organ and entitlement to increased ratings for residuals of prostate cancer, right lower extremity radiculopathy, and left lower extremity radiculopathy, are the subject of a separate decision of the Board issued this date.)



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from August 1960 to February 1964.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2005 rating decision of the Oakland, California, Regional Office (RO).

In a May 2008 decision, the Board denied the Veteran's claims for service connection for right ear hearing loss disability, tinnitus, a sleep disorder, flat feet, and a bilateral ankle disability.  The Veteran appealed the May 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December
2009, the Court issued a decision which vacated the Board's May 2008 decision and remanded the issues to the Board for further development.  In June 2010, the Board remanded the case for additional development of the Veteran's claims.  

The issues of entitlement to service connection for a sleep disorder, right ear hearing loss, flat feet, and a bilateral ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is attributable to service.


CONCLUSION OF LAW

Tinnitus was incurred in peacetime service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000, as amended, (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board acknowledges that a Supplemental Statement of the Case was not provided following the development taken in accordance with the June 2010 Board remand.  However, in this decision, the Board is granting the claim being decided herein.  As such, a remand for issuance of a SSOC, as well as further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Nevertheless, the Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As tinnitus is a disease of the organic nervous system, tinnitus is a chronic disease for VA compensation purposes; if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's DD Form 214 reflects that his military occupational specialty was an administrative specialist. The Veteran does not assert that he was in combat, nor are available service personnel records reflective of such.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.  Nonetheless, the Board notes that the Veteran had service in Vietnam from June 1963 to October 1963, and as such, the Board concedes in-service noise exposure.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

A June 2011 VA audiological examination established that the Veteran suffers from tinnitus.  The Veteran reported that, while in Vietnam, he was on the flight line, without hearing protection, and that he was also exposed to noise from weapons fire, including machine guns.  He denied occupational and recreational noise exposure; he also denied a history of head trauma.  The Veteran complained of tinnitus, and reported that he has had tinnitus for a long time, since service, but that he has become more aware of it over the previous 15 years.  Following an evaluation, the VA examiner stated that the etiology of the Veteran's tinnitus could not be determined on the basis of the available information without resorting to speculation.  Nonetheless, the VA examiner opined that the onset of tinnitus was less likely than not related to military noise exposure, because there were no complaints of tinnitus in the Veteran's service treatment records, and because the Veteran's tinnitus did not worsen until over 30 years after discharge.  

As previously noted, the Veteran's in-service noise exposure is not in dispute.

The Board finds that service connection is warranted for tinnitus.  The Board also finds that the VA examiner's opinion to be inadequate.  The Board points out that the absence of evidence of tinnitus at separation or for many years after is not determinative as to whether tinnitus is related to military service and does not preclude service connection of tinnitus in this case.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); 38 C.F.R. § 3.303(d) (service connection warranted in some circumstances where disease is first diagnosed after service).  

Moreover, the June 2011 VA examiner's finding that the Veteran's tinnitus is not related to service because it did not worsen until 30 years after service lacks probative value, as the opinion does not specifically address the Veteran's specific assertions and worsening of symptomatology is irrelevant to the question of onset and etiology.  The Board observes that the June 2011 VA examiner acknowledged that tinnitus can be caused by other factors unrelated to noise exposure.  However, the Board finds that the absence of other causal factors, the etiology must be noise exposure.  

To the extent that the June 2011 VA examiner relied on the ambiguity of the exact onset of the Veteran's tinnitus as the sole explanation for the tinnitus not being related to in-service noise exposure, the opinion lacks probative value.  The opinion disregards the Veteran's competent and credible lay statements attesting that the onset of tinnitus is related to noise exposure during service, as well as a medical history devoid of other risk factors for tinnitus.  Thus, the VA examiner's finding that the Veteran's tinnitus is unrelated to noise exposure in service is inconsistent with the evidence of record.  In short, other than the noise exposure in service, there is no other plausible cause for the Veteran's tinnitus.  

The Veteran's competent and credible statements thus provide a nexus linking his current tinnitus and to his in-service noise exposure; harmful noise exposure is consistent with the conditions of his service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's tinnitus at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.



REMAND

A Board remand confers on the Veteran the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).   Based on a review of the documents in the electronic claims files, it appears that the RO did not readjudicate the issues of entitlement to service connection for a sleep disorder, right ear hearing loss disability, flat feet, and a bilateral ankle disability in a Supplemental Statement of the Case as instructed by Board in the July 2010 remand to the RO and as required by VA regulation.  See 38 C.F.R. § 19.31(c) (the agency of original jurisdiction is to issue a supplemental statement of the case when, pursuant to a Board remand, it develops evidence or cures a procedural defect).   See also 38 C.F.R. § 20.1304(c).  Therefore, these claims must be remanded for this procedural step to be completed.

As considerable time has elapsed in the interim, the RO should also request updated records of any potentially relevant medical treatment.  38 U.S.C.A. § 5103A.

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the claims on appeal since June 2015.

2.  Request that the Veteran to identify all records of non-VA health care providers who have treated him for a sleep disorder, right ear hearing loss disability, flat feet, and a bilateral ankle disability but that may not have been previously received into the VA claims file. After obtaining any appropriate authorizations for release of medical information, the AOJ should seek to obtain any potentially relevant and available records from each health care provider the Veteran identifies. 

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

3.  After completing any additional notification or development deemed necessary, the Veteran's claims for service connection of a sleep disorder, right ear hearing loss disability, flat feet, and a bilateral ankle disability should be readjudicated.  If the claims remain denied, the Veteran and his representative should furnish a supplemental statement of the case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


